Citation Nr: 1533451	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-23 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to June 2003.

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2015, the Veteran testified at a video conference hearing before the undersigned.  At the hearing, the Veteran waived initial Agency of Original Jurisdiction (AOJ) review of VA treatment records dated from May 2011 to February 2014 which were associated with the record in April 2014, as well as any evidence subsequently associated with the record.  The record was held open for 60 days during which the Veteran's attorney submitted private treatment records dated from March 2006 to November 2006 relevant to the issue of entitlement to service connection for residuals of a neck injury.  

In an April 2014 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent disability rating, effective January 4, 2010.  The Veteran was notified of that decision in a November 2014 letter.  In a May 2015 VA Form 21-0958 (Notice of Disagreement), the Veteran expressed disagreement with the initially assigned disability rating for PTSD.  While no statement of the case has been issued regarding that appeal, it is clear from the records that the RO is still working on the appeal.  As such, the Board declines to take jurisdiction of it at this time.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for residuals of a neck injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise while in service.

2.  The Veteran has credibly asserted that his currently diagnosed tinnitus began during military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus in the right ear have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Chronic diseases are listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

At the outset, the Board finds that the Veteran is competent to report that he was exposed to loud noise in service.  At the February 2015 Board hearing, he described noise exposure during service from firearms, including assault rifles and large caliber machine guns.  He reported exposure to noise while in the engine room on a daily basis as part of a damage control training team from the ship engines, generators, and turbines, as well as while completing a coxswain's course from the engine on which he sat.  The Veteran is credible as his statements are supported by service personnel records noting that he served aboard the USS Hawes, his military occupational specialty (MOS) was a quartermaster, he earned a sharpshooter pistol ribbon, and completed Rigid Hull Inflatable Boats (RHIB) coxswain training for one week.  Given the Veteran's competency to report noise exposure and the reported noise exposure's consistency with his military duties and training, the Board finds the Veteran was exposed to loud noise (acoustic trauma) while in service.  

The Board finds that the Veteran has a current disability of tinnitus based on his competent lay testimony.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In the January 2010 VA Form 21-526, the Veteran reported onset of tinnitus during service in June 2001.  At the March 2011 VA audiological examination, he reported having recurrent ringing tinnitus which began in 2002.  He also reiterated at the February 2015 Board hearing to having tinnitus which he described as ringing in his ears that started in service and has continued since then.  The Board finds credible the Veteran's statements that the ringing in his ears began during service.  Tinnitus is an organic disease of the nervous system, which is recognized by VA as a chronic disability.  38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1338.

As the Veteran has credibly reported the onset of a chronic disease beginning during service and continuing to the present, service connection for tinnitus is warranted.    


ORDER

Service connection for tinnitus is granted.



REMAND

A remand is required for the issue of entitlement to service connection for bilateral hearing loss to obtain identified outstanding potentially relevant private treatment records and an additional VA medical opinion.  At the February 2015 Board hearing, the Veteran testified that he was diagnosed with hearing loss and received custom hearing protection from Dr. Trockey shortly after separation from service.  Review of the record does not include any treatment records from this identified private physician.  As such, VA is now on notice that there may be outstanding private audiological treatment records relevant to this issue on appeal, specifically with regard to whether hearing loss in the right ear manifested to a compensable degree within one year of separation from service.  In addition, at the January 1999 entrance examination, the Veteran's bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
10
0
0
20
40

For purposes of this remand, the Board finds the Veteran demonstrated the legal criteria for a hearing loss disability in the left ear and it existed prior to his entry to service.  See 38 C.F.R. §§ 3.303(c), 3.385 (2014).  Service connection may be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1153 (West 2014).  While a VA audiological examination and medical opinion were provided in connection with this claim in March 2011, the medical opinion did not consider aggravation of a pre-existing hearing loss disability in the left ear.  As such, an addendum medical opinion is necessary.

A remand is needed for the issue of entitlement to service connection for residuals of a neck injury to obtain a VA examination and medical opinion.  On the January 2010 VA Form 21-526 (Application for Compensation and/or Pension Benefits) and August 2011 VA Form 9 (Substantive Appeal), the Veteran reported the onset of a neck injury during service in October 2000 with treatment by a corpsman aboard the USS Hawes.  He also testified at the February 2015 Board hearing that he was hit on the back of his head by a ship plug, was knocked unconscious and treated with stitches, and he subsequently required surgery on his neck as a residual from that injury.

Private treatment records, submitted and associated with the record in April 2015, reveal March 2006 magnetic resonance imaging (MRI) testing results of the cervical spine showed degenerative disc changes at C5-6 and C6-7, mild posterior disc bulges at C4-5 and C5-6, and posterior disc bulge with slight asymmetry to the left side of C6-7.  A November 2006 cervical spine radiology report revealed level check and status post anterior fusion from C5 to C7 level, and diagnosis of cervicalgia with bilateral cervical radiculopathy, herniated nucleus pulposus C5-6 and C6-7.  In November 2006, the Veteran reported neck pain for over two years which dates back to within a year of separation from service, the treating physician noted the Veteran's three to four year history of cervicalgia which dates back to service, and the Veteran underwent a microsurgical C5-6 and C6-7 anterior cervical diskectomy and instrumented arthrodesis with implantation of allograft interbody prosthetic.  In light of the Veteran's complaints and alleged in-service event, post-service diagnoses of record, and suggested history of onset during and within a year of separation from service, the Board finds that a VA examination and medical opinion on a direct basis are needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, dated from February 2014 to the present and contact the Veteran to obtain any necessary authorization to obtain any outstanding private audiological treatment records, to include records from Dr. Trockey.  

2.  After completing the foregoing development, obtain an additional medical opinion from the VA examiner who provided the March 2011 VA audiological examination for the Veteran's current hearing loss disability in the left ear.  If that examiner is not available, the opinion should be rendered by another qualified examiner.  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided, and if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why.

For purposes of this remand, the examiner must assume the Veteran's current diagnosis of a hearing loss disability in the left ear preexisted entry to active service.  

Based upon a review of the record, the examiner must provide an opinion regarding whether the change in pure tone thresholds for the left ear from entry to separation represented a worsening of the pre-existing hearing loss disability and, if so, whether the worsening was due to the natural progression of the disorder or a result of noise exposure during service?  

The examiner must address the Veteran's lay statements and service treatment records, to include audiogram reports dated from January 1999 to April 2003.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a neck injury that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, and to request a history from the Veteran.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has had any residuals of a neck injury that have been present since he filed his claim in January 2010 or within close proximity thereto.  

For any diagnosis identified, the examiner should opine as whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

If no diagnosis is rendered, please refer to the diagnoses noted in the March 2006 and November 2006 private medical record.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Review the VA examination report and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issues of entitlement to service connection for bilateral hearing loss and for residuals of a neck injury should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


